238 F.2d 38
99 U.S.App.D.C. 177
Edward J. FARRELL, Appellant,v.James P. DONOVAN et al., Appellees.
No. 13220.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 16, 1956.Decided Oct. 25, 1956.

Mr. Mark P. Friedlander, Washington, D.C., for appellant.
Mr. Guy M. Bayes, Washington, D.C., was on the brief for appellees, James P. Donovan and Jessup Park Development Corp.
Mr. Frank L. Warfield, Washington, D.C., was on the brief for appellees, Elizabeth W. Clark Brown and George E. Brown.
Before EDGERTON, Chief Judge, and BAZELON and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant, broker in a real estate transaction, sued both purchasers and sellers for loss of his commission resulting from their cancellation of the contract.  The District Court granted appellees' motions to dismiss the complaint.  This action was correct: as to the sellers, on venue grounds, since they are residents of Maryland and were served with process there; as to the purchasers, for lack of a claim upon which relief could be granted, since a purchaser is not accountable to a broker for commission, absent an understanding to that effect, Giovannoni v. Waple & James, Inc., 1939, 70 App.D.C. 229, 100 F.2d 108.


2
Affirmed.